Being unable to agree to the conclusion reached in the leading opinion in this case, I most respectfully dissent. If it was improper and prejudicial to the rights of the defendant to admit in evidence the record in another case, showing that the defendant had entered a plea of guilty on an indictment charging a like offense (a question not necessary to be decided in this case), such fact is not ground for reversal in this case, for the reason that the question of a former offense was injected into the trial of the case by defendant's counsel and not by the State. On cross-examination of one of the State's witnesses, Mr. Reed. counsel for defendant elicited from that witness the following:
"Q. Have you searched his place before? A. Yes, sir.
"Q. You have? A. Yes, sir.
"Q. How many times? A. I have been there half a dozen times.
"Q. For whisky? A. Yes, sir.
"Q. Did you find any whisky before? A. Yes, sir.
"Q. Which time? A. Every time."
The introduction of the indictment showing that the defendant had entered a plea of guilty for said offense, concerning which counsel for defendant questioned the witness, was simply cumulative testimony and should not work a reversal of the judgment. In my opinion the judgment should be affirmed.